


Exhibit 10.2

 

[g198882kii001.jpg]

VERTEX PHARMACEUTICALS INCORPORATED

 

130 WAVERLY STREET · CAMBRIDGE, MA 02139-4242

 

TEL. 617.444.6100 · FAX 617.444.7117

 

http://www.vrtx.com

 

August 27, 2012

 

Stuart A. Arbuckle

 

RE:                           Change of Control Agreement

 

Dear Stuart:

 

On the Effective Date, you will become a key member of the senior management
team of Vertex Pharmaceuticals Incorporated (the “Company”).  As a result, on
the Effective Date, the Company would like to provide you with the following
“change of control” benefits to help ensure that if the Company becomes involved
in a “change of control” transaction, there will be no distraction from your
attention to the needs of the Company.

 

I.                                        Definitions.  For the purposes of this
Change of Control Agreement (this “Agreement”), capitalized terms shall have the
following meanings:

 

1.              “Cause” shall mean:

 

(a)                                 your conviction of a crime involving moral
turpitude;

 

(b)                                 your willful refusal or failure to follow a
lawful directive or instruction of the Company’s Board of Directors or the
individual(s) to whom you report, provided that you receive prior written notice
of the directive(s) or instruction(s) that you failed to follow, and provided
further that the Company, in good faith, gives you 30 days to correct such
failure and further provided that if you correct the failure(s), any termination
of your employment on account of such failure shall not be treated for purposes
of this Agreement as a termination of employment for “Cause”;

 

(c)                                  in carrying out your duties you commit
(i) willful gross negligence, or (ii) willful gross misconduct, resulting in
either case in material harm to the Company, unless such act, or failure to act,
was believed by you, in good faith, to be in the best interests of the Company;
or

 

(d)                                 your violation of the Company’s policies
made known to you regarding confidentiality, securities trading or inside
information.

 

--------------------------------------------------------------------------------


 

2.              “Change of Control” shall mean that:

 

(a)                                 any “person”  or “group” as such terms are
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“Act”), becomes a beneficial owner, as such term is used in Rule 13d-3
promulgated under the Act, of securities of the Company representing more than
50% of the combined voting power of the outstanding securities of the Company
having the right to vote in the election of directors; or

 

(b)                                 all or substantially all the business or
assets of the Company are sold or disposed of, or the Company or a subsidiary of
the Company combines with another company pursuant to a merger, consolidation,
or other similar transaction, other than (i) a transaction solely for the
purpose of reincorporating the Company or one of its subsidiaries in a different
jurisdiction or recapitalizing or reclassifying the Company’s stock; or (ii) a
merger or consolidation in which the shareholders of the Company immediately
prior to such merger or consolidation continue to own at least a majority of the
outstanding voting securities of the Company or the surviving entity immediately
after the merger or consolidation.

 

3.              “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

4.              “Disability” shall mean a disability as determined under the
Company’s long-term disability plan or program in effect at the time the
disability first occurs, or if no such plan or program exists at the time of
disability, then a “disability” as defined Section 22(e)(3) of the Code.

 

5.              “Effective Date” shall mean the effective date of the Employment
Agreement of even date herewith between you and the Company.

 

6.              “Good Reason” shall mean one of the following events has
occurred without your consent:

 

(a)                                 You suffer a material reduction in the
authorities, duties or job title and responsibilities associated with your
position as Executive Vice President and Chief Commercial Officer for the
Company as of the date hereof;

 

(b)                                 your annual base salary is decreased;

 

(c)                                  the office to which you are assigned is
relocated to a place 35 or more miles away; or

 

(d)                                 following a Change of Control, the Company’s
successor fails to assume the Company’s rights and obligations under this
Agreement;

 

provided that Good Reason shall not exist unless and until within 30 days after
the event giving rise to Good Reason under (a), (b), (c) or (d) above has
occurred, you deliver a written termination notice to the Company stating that
an event giving rise to Good Reason has occurred and identifying with reasonable
detail the event that you assert constitutes Good Reason under (a), (b), (c) or
(d) above and the Company fails or refuses to cure or eliminate the event giving
rise to Good Reason on or within 30 days after receiving your notice.  To avoid
doubt, the termination of your employment would become effective at the close of

 

2

--------------------------------------------------------------------------------


 

business on the thirtieth day after the Company receives your termination
notice, unless the Company cures or eliminates the event giving rise to Good
Reason prior to such time.

 

7.              “Termination Date” shall mean the last day of your employment
with the Company.

 

II.                                   Severance Benefits upon Change of
Control.  If:

 

(A)                      your employment is terminated by the Company (except
for termination for Cause or due to a Disability) and the Termination Date is
within 90 days prior to a Change of Control or within 12 months after a Change
of Control; or

 

(B)                      you, of your own initiative, (i) terminate your
employment for Good Reason (in accordance with the notice and cure provisions
set forth in Section I.5 above) and (ii) the event giving rise to Good Reason
occurs within 90 days prior to a Change of Control or within 12 months after a
Change of Control;

 

then, you shall receive the following benefits:

 

1.                                 Severance Payment.  In exchange for your
execution within 60 days of the Termination Date of a general release, in a form
satisfactory to the Company, of all claims against the Company, its
subsidiaries, and its and their officers, directors and representatives, that
becomes enforceable and irrevocable within such 60-day period, the Company shall
make a cash payment (the “Severance Payment”) to you in an amount equal to:

 

(a)                                 (i) your annual base salary (provided,
however, that if you terminate your employment for Good Reason based on a
reduction in your annual base salary, then the annual base salary to be used in
calculating the Severance Payment shall be your annual base salary in effect
immediately prior to such reduction in annual base salary) plus your target
bonus under any bonus program applicable to you for the year in which the
Termination Date occurs; plus

 

(b)                                 A prorata portion of your target bonus for
the portion of the year in which the Termination Date occurs under any bonus
program applicable to you; plus

 

(c)                                  all cash incentive compensation awards
earned by you but not paid prior to the Termination Date; provided that, if a
fiscal year has been completed and the incentive award for such fiscal year has
not been determined, the incentive compensation for such completed fiscal year
shall equal the target bonus for such fiscal year.

 

Except with respect to any portion of the Severance Payment that is delayed as
set forth in this paragraph, the Severance Payment shall be made in cash within
ten days after the execution by you of the general release referred to above and
expiration without revocation of any applicable revocation periods under such
general release (or, if the Change of Control resulting in your becoming
entitled to such

 

3

--------------------------------------------------------------------------------


 

benefits occurs after such execution and expiration, within ten days after the
Change of Control), provided that, if the 60-day period during which the general
release is required to become effective and irrevocable begins in one calendar
year and ends in another calendar year, the Severance Payment shall not be made
before the first day of the second calendar year.  To the extent (A) any
payments or benefits to which you become entitled under this letter agreement,
or under any agreement or plan referenced herein, in connection with your
termination of employment with the Company constitute deferred compensation
subject to Section 409A of the Code and (B) you are deemed at the time of such
termination of employment to be a “specified employee” under Section 409A of the
Code, then such payments shall not be made or commence until the earlier of
(i) the date that is immediately following the expiration of the six (6)-month
period measured from the date of your “separation from service” (as such term is
at the time defined in Treasury Regulations under Section 409A of the Code) from
the Company; or (ii) the date of your death following such separation from
service. Upon the expiration of the applicable deferral period, any payments
which would have otherwise been made during that period (whether in a single sum
or in installments) in the absence of this paragraph shall be paid to you or
your beneficiary in one lump sum (without interest). Any termination of your
employment is intended to constitute a “separation from service” and will be
determined consistent with the rules relating to a “separation from service” as
such term is defined in Treasury Regulation Section 1.409A-1. It is intended
that each installment of any payments provided hereunder constitute separate
“payments” for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). It is
further intended that payments hereunder satisfy, to the greatest extent
possible, the exemption from the application of Section 409A of the Code (and
any state law of similar effect) provided under Treasury Regulation Section
1.409A-1(b)(4) (as a “short-term deferral”). To the extent that any provision of
this letter agreement is ambiguous as to its compliance with Section 409A of the
Code, the provision will be read in such a manner so that all payments hereunder
are either exempt from or comply with Section 409A of the Code. Except as
otherwise expressly provided herein, to the extent any expense reimbursement or
the provision of any in-kind benefit under this letter agreement is determined
to be subject to Section 409A of the Code, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement in any
other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which you
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.

 

2.                                 Accelerated Vesting.

 

(a)                  On the Termination Date, stock options for the purchase of
the Company’s securities held by you as of the Termination Date and not then
exercisable shall immediately become exercisable in full.  The options to which
this accelerated vesting applies shall remain exercisable until the earlier of
(a) the end of the 90-day period immediately following the later of (i) the
Termination Date or (ii) the date of the Change of Control and (b) the date the
stock option(s) would otherwise expire; and

 

4

--------------------------------------------------------------------------------


 

(b)                  On the Termination Date, the Company’s lapsing repurchase
right with respect to shares of restricted stock held by you shall lapse in full
(subject to your making satisfactory arrangements with the Company providing for
the payment to the Company of all required withholding taxes).

 

Notwithstanding anything to the contrary in this Agreement, the terms of any
option agreement or restricted stock agreement shall govern the acceleration, if
any, of vesting or lapsing of the Company’s repurchase rights and period of
exercisability of such awards, as applicable, except to the extent that the
terms of this Agreement are more favorable to you.

 

3.                                      Continued Insurance Coverage.  If COBRA
coverage is elected by you, the Company shall pay the cost of insurance
continuation premiums on your behalf (whether or not covered by COBRA) to
continue standard medical, dental and life insurance coverage for you (or the
cash equivalent of same if you are ineligible for continued coverage) until the
earlier of (i) the date 12 months after the Termination Date or (ii) the date
you begin receiving substantially equivalent coverage and benefits through a
subsequent employer.  The amount of any such continuation premium payments shall
be taxable income to you.

 

4.                                 No Mitigation.  You shall not be required to
mitigate the amount of the Severance Payment or any other benefit provided under
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payment or benefit provided for in this Agreement be reduced (except as
provided in Article II Section 3(ii)) by any compensation earned by you as the
result of other employment, by retirement benefits, or be offset against any
amount claimed to be owed by you to the Company or otherwise (except for any
required withholding taxes); provided, that if the Company makes any other
severance payments to you under any other program or agreement, such amounts
shall be offset against the payments the Company is obligated to make pursuant
to this Agreement.

 

5.                                 Excess Parachute Payments.  To the extent
that the payments and benefits to be provided under Section II.1, II.2 and II.3,
or any other type of benefit or payment made to you or for your benefit by the
Company or any of its affiliates, whether paid or payable, provided or to be
provided, or distributed or distributable pursuant to the terms of this
Agreement or otherwise (collectively, the “Total Payments”) would be subject to
the excise tax imposed under Section 4999 of the Code, the Total Payments shall
be reduced so that the maximum value of the Total Payments (after reduction)
shall be one dollar ($1.00) less than the amount that would cause the Total
Payments to be subject to the excise tax imposed by Section 4999 of the Code,
provided that no reduction in the Total Payments shall be made if the net
after-tax amount of the Total Payments retained by you after reduction are less
than the net-after tax amount of the Total Payments retained by you without any
reduction under this Section II.5.  If the Total Payments are subject to
reduction under this Section II.5, the Company shall reduce or eliminate the
Total Payments by first reducing or eliminating the cash payments to be made
under Section II.1 (with the payments to be made furthest in the future being
reduced first), then by reducing or eliminating any accelerated vesting of any
stock options under Section II.2(a), then by reducing or eliminating any
accelerated lapsing of repurchase rights for restricted stock held by you under
Section II.2(b) and finally by reducing or eliminating any other remaining Total
Payments.  The preceding provisions

 

5

--------------------------------------------------------------------------------


 

of this Section shall take precedence over the provisions of any other plan,
arrangement or agreement governing your rights and entitlements to any benefits
or compensation.  Any determination that the Total Payments must be reduced in
accordance with this Section and the assumptions to be utilized in arriving at
such determination, shall be made by the Board in the exercise of its
reasonable, good faith discretion based upon the advice of such professional
advisors it may deem appropriate in the circumstances.

 

III.                              Miscellaneous.

 

1.                                 Employee’s Obligations.  Upon the termination
of employment, you shall promptly deliver to the Company all property of the
Company and all material documents, statistics, account records, programs and
other similar tangible items which may by in your possession or under your
control and which relate in a material way to the business or affairs of the
Company or its subsidiaries, and no copies of any such documents or any part
thereof shall be retained by you.

 

2.                                 Entire Agreement.  This Agreement and the
“Employee Non-Disclosure, Non-Competition & Inventions Agreement” cover the
entire understanding of the parties as to the subject matter hereof, superseding
all prior understandings and agreements related hereto.  No modification or
amendment of the terms and conditions of this Agreement shall be effective
unless in writing and signed by the parties or their respective duly authorized
agents, provided, however, that the Company may, without your consent,
unilaterally adopt amendments that may be required so that this Agreement
continues to comply with applicable law or regulation, including without
limitation Section 409A of the Code, provided such amendments do not adversely
affect the benefits to be provided to you under Section II of this Agreement.

 

3.                                 Governing Law.  This Agreement shall be
governed by the laws of The Commonwealth of Massachusetts, as applied to
contracts entered into and performed entirely in Massachusetts by Massachusetts
residents.

 

4.                                 Successors and Assigns.  This Agreement may
be assigned by the Company upon a sale, transfer or reorganization of the
Company.  Upon a Change of Control, the Company shall require the successor to
assume the Company’s rights and obligations under this Agreement.  The Company’s
failure to do so shall constitute a material breach of this Agreement.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their successors, permitted assigns, legal representatives and heirs.

 

6

--------------------------------------------------------------------------------


 

Kindly indicate your acceptance of the foregoing by signing and dating this
Agreement as noted below, and returning one fully executed original to my
attention.

 

 

Very truly yours,

 

 

 

Vertex Pharmaceuticals Incorporated

 

 

 

 

 

By:

/s/ Jeffrey M. Leiden

 

 

Jeffrey M. Leiden

 

 

President, Chairman and

 

 

Chief Executive Officer

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ Stuart A. Arbuckle

 

 

Stuart A. Arbuckle

 

 

 

 

 

27 August 2012

 

 

Date

 

 

 

7

--------------------------------------------------------------------------------
